Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ERIC FLORES,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00273-CR

Appeal from the

243rd District Court
of El Paso County, Texas

(TC# 20090D03111)



 

 

 





MEMORANDUM OPINION

            Eric Flores, pro se, filed notice of appeal to challenge the trial court’s denial of his “motion
for relevancy of evidence.”  We do not have jurisdiction to review this interlocutory order.  See
Tex.Code Crim.Proc.Ann. art. 44.02 (Vernon 2006)(“[a] defendant in any criminal action has the
right of appeal under the rules hereinafter prescribed”); Tex.R.App.P. 25.2(a)(2)(a defendant “has
the right of appeal under Code of Criminal Procedure article 44.02 and these rules” in every case in
which the trial court “enters a judgment of guilt or other appealable order”).  We therefore dismiss
the appeal.

January 6, 2010                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)